Exhibit 10.1

 

SEVERANCE AND SETTLEMENT AGREEMENT AND RELEASE

 

AGREEMENT made as of the 9th day of June, 2005 (the “Agreement”) by and between
Boston Life Sciences, Inc., a Delaware corporation (the “Company”) and Marc E.
Lanser, M.D. of Fayston, Vermont (the “Executive”).

 

BACKGROUND

 

A. The Company and Executive are parties to an Employment Agreement dated June
10, 2004 (the “Employment Agreement”);

 

B. On May 5, 2005, Executive provided to the Company a letter of termination
under the terms of Executive’s existing Employment Agreement;

 

C. Effective as of May 10, 2005, the Company notified the Executive in writing
that its obligations under the Employment Agreement would be fulfilled and that
the Employment Agreement would not be renewed;

 

D. The Executive hereby specifically acknowledges and agrees that the provisions
of Sections 7, 8 and 9 of the Employment Agreement (as those provisions relate
to the work performed by Executive under the terms of the Employment Agreement
but not as to the work to be performed by Executive under the SAB Agreement, as
such term is defined below) will survive termination of said Employment
Agreement and remain binding on the Executive in accordance with the terms of
such sections;

 

E. The Company and Executive wish to resolve amicably the Executive’s separation
from the Company;

 

In consideration of the promises and conditions set forth herein, the
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

1. Termination Date. The Executive’s effective date of termination from the
Company is June 11, 2005 (the “Termination Date”).



--------------------------------------------------------------------------------

2. Consideration. In consideration for the execution of this Agreement, and
provided this Agreement becomes binding on the Executive, the Company agrees to
provide Executive (or in the event of Executive’s death, Executive’s estate) the
following payment and benefits, less any and all applicable state and federal
tax withholdings:

 

  (A) continued payment of Base Salary (as defined in the Employment Agreement)
in the gross amount of $25,666.67 per month for the nine month period commencing
on the Termination Date and ending on March 10, 2006;

 

  (B) for a period of nine (9) months from the Termination Date, the same or
equivalent medical, dental, life and disability insurance coverage that
Executive had in force on the Termination Date, at the Company’s expense.
Thereafter, Executive may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.; and

 

Except for the payments provided for in the SAB Agreement referenced below and
the vesting of options described in Paragraph 4 below, the foregoing provisions
shall constitute the only payments and benefits payable by the Company to the
Executive hereunder.

 

3. Scientific Advisory Board Consulting Agreement. As further consideration for
execution of this Agreement and provided this Agreement becomes binding on the
Executive, the parties agree to execute the SAB consulting agreement (the “SAB
Agreement”) attached hereto as Exhibit A in substantially the same form as
attached.

 

2



--------------------------------------------------------------------------------

4. Stock Options. Provided this Agreement becomes binding on the Executive, the
parties agree as follows with respect to the stock options previously granted to
the Executive (the “Executive Options”):

 

  (A) Options to purchase 85,291 shares of common stock will be vested as of the
Termination Date.

 

  (B) Options (issued in March 2005) to purchase 107,314 shares of common stock
that were not vested as of the Termination Date will continue to vest on their
stated terms and conditions as long as the Executive continues to perform
services under the Agreement.

 

  (C) In the event that the SAB Agreement is terminated “without cause” (as
defined in the SAB Agreement) by the Company prior to June 11, 2007, immediately
upon such termination, all unvested options will vest automatically and will
become fully exercisable.

 

  (D) At such time as the SAB Agreement terminates or expires, the Executive
shall be subject to the vesting and exercise provisions of the respective Stock
Option Plan (each a “Plan”) under which each option was issued, unless the
Company terminates the SAB Agreement without cause, in which event the options
will become fully vested as described above. Each Plan provides for extended
vesting and exercise rights upon termination subject to certain terms and
conditions as described in each Plan. The parties agree that the termination
date for purposes of determining extended vesting and exercise rights shall be
the date on which the Executive ceases to perform services under the SAB
Agreement

 

3



--------------------------------------------------------------------------------

on account of the termination or expiration of that agreement. The Company
confirms that when the SAB Agreement expires or terminates, notwithstanding any
amendment to any Stock Option Plan after the date hereof, any options held by
the Executive that were exercisable on the date of such expiration or
termination may be exercised by the Executive for the later of: (i) a period of
one year following the date of such expiration or termination, or (ii) a period
of one year from the date any option vests in the twelve month period following
such expiration or termination, and (B) any options held by the Executive that
were not exercisable on the date of such expiration or termination will continue
to vest in accordance with their original vesting schedule for a period of 12
months following the date of expiration or termination, and any options that
vest during such 12-month period may be exercised by the Executive for a period
of one year following the date of such vesting.

 

5. Release. In consideration of the payment of the consideration described above
and the Company’s release of claims against Executive set forth below, which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses

 

4



--------------------------------------------------------------------------------

(including attorneys’ fees and costs), of every kind and nature which he ever
had or now has against the Released Parties arising out of his employment with
and/or separation from the Company, including, but not limited to, all claims
pursuant to the Employment Agreement, all employment discrimination claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C, §12101 et seq., the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701
et seq., and the Massachusetts Fair Employment Practices Act, M.G.L. c.151B, §1
et seq., all as amended; all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. §1001 et seq., the Massachusetts Civil Rights Act,
M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, §102
and M.G.L. c.214, §1C, the Massachusetts Labor and Industries Act, M.G.L. c.149,
§1 et seq., and the Massachusetts Privacy Act, M.G.L. c.214, §1B, all as
amended; all common law claims including, but not limited to, actions in tort,
defamation and breach of contract; and any claim or damage arising out of his
employment with or separation from the Company (including any claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above-except in no event is the Executive
releasing the Released Parties (including the Company) from any obligation under
this Agreement, under the SAB Agreement, under any indemnification agreement
between the Executive and the Company, or from any other obligation of the
Company to indemnify the Executive under the Company’s certificate of
incorporation, bylaws, or other organizational documents. Nothing in this
Agreement prevents Executive from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that Executive acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding).

 

5



--------------------------------------------------------------------------------

In consideration of the undertakings, transactions and consideration recited in
this Agreement, the Company on behalf of itself and the other Released Parties
hereby unconditionally and irrevocably remises, releases and forever discharges
Executive of and from any and all suits, claims, demands, interest, costs
(including attorney fees and costs actually incurred), expenses, actions and
causes of action, rights, liabilities, obligations, promises, agreements,
controversies, losses and debts, of any nature whatsoever, which the Company or
any other Released Party now has, or at any time heretofore ever had, or could
have had, whether known or unknown, suspected or unsuspected, arising out of, or
in connection with, Executive’s employment with the Company, except for the
obligations of Executive pursuant to Sections 7, 8, 9 and 10 of the Employment
Agreement (but only as those obligations relate to the work performed by
Executive under the terms of the Employment Agreement), which obligations shall
survive termination of the Employment Agreement in accordance with the terms of
the Employment Agreement.

 

6. Return of Company Property. The Executive agrees to return on his Termination
Date all Company property including, but not limited to, keys, files, records
(and copies thereof), computer hardware and software, cellular phones, pagers,
and Company vehicle, which is in his possession or control, unless Executive
reasonably needs such property in connection with the services to be performed
under the SAB Agreement. The Executive further agrees to leave intact all
electronic Company documents, including those which he developed or helped
develop during his employment, except for those documents in which Executive is
working on in connection with the services to be performed under the SAB
Agreement.

 

6



--------------------------------------------------------------------------------

7. Non-disparagement. The Executive understands and agrees that as a condition
for payment to him of the consideration described herein, he will not make any
false, and disparaging statements to any media outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Company regarding the Company or any of its directors, officers, employees,
agents or representatives or about the Company’s business affairs and financial
condition. The Company agrees that it will instruct its officers and its Board
of Directors not to, and the Company will not, make any false and disparaging
statements about the Executive to any media outlet, industry group, financial
institution, academic institution, present or prospective employer of Executive
or to any entity or person to which Executive serves as a consultant or advisor.

 

8. Confidentiality. To the extent permitted by law, the Executive understands
and agrees that as a condition for payment to him of the consideration herein
described, the terms and contents of this Agreement, and the contents of the
negotiations and discussions resulting in this Agreement, shall be maintained as
confidential by the Executive, his agents and representatives and none of the
above shall be disclosed except (i) to the extent required by federal or state
law, (ii) to the Executive’s tax and legal advisors, (iii) to members of the
Executive’s immediate family (iv) or as otherwise agreed to in writing by the
Company. This Section shall become null and void, and the Executive shall have
no further obligations under this Section, in the event that the Company files
this Agreement in an unredacted fashion with any of its Securities and Exchange
Commission (“SEC”) filings.

 

9. Nature of Agreement. The Executive understands and agrees that this Agreement
is a severance and settlement agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company. The Company understands and
agrees that this Agreement is a severance and settlement agreement and does not
constitute an admission of liability or wrongdoing on the part of the Executive.

 

7



--------------------------------------------------------------------------------

10. Amendment. This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by a
duly authorized representative of the parties hereto. This Agreement is binding
upon and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

 

11. Waiver of Rights. No delay or omission by any party in exercising any rights
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by a party on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.

 

12. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

13. Applicable Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions.
Each party hereby irrevocably submits to the jurisdiction of the courts of the
Commonwealth of Massachusetts, or if appropriate, a federal court located in
Massachusetts (which courts, for purposes of this Agreement, are the only courts
of competent jurisdiction), over any suit, action or other proceeding arising
out of, under, or in connection with this Agreement or its subject matter.

 

8



--------------------------------------------------------------------------------

14. Acknowledgments. The Executive acknowledges that he has been given
twenty-one (21) days to consider this Agreement and that the Company advised him
to consult with an attorney of his own choosing prior to signing this Agreement.
Further, the Executive acknowledges he may revoke this Agreement for a period of
seven (7) days after the execution of this Agreement by notifying Peter G. Savas
(with a copy to Steven D. Singer, Company Counsel) in writing, and the Agreement
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period.

 

15. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

 

16. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to the
severance and settlement and supercedes all previous oral and written
negotiations, agreements, commitments, and writings in connection therewith.

 

17. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.

 

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

By:

 

/s/ Mark Pykett

--------------------------------------------------------------------------------

  Date: June 9, 2005

By:

 

/s/ Marc E. Lanser

--------------------------------------------------------------------------------

  Date: June 9, 2005

 

10